DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., (U.S. Pub. No. 2020/0280735 A1) in view of Chuang et al., (U.S. Pub. No. 2018/0041769 A1).
claim 1, Lim teaches a method (title) comprising: at a first block, refining a first non-refined motion vector and a second non-refined motion vector to generate a first refined motion vector and a second refined motion vector (fig. 13; [0349]), and predicting the first block with bi-prediction using the first refined motion vector and the second refined motion vector (fig. 13). Lim does not explicitly disclose using one or both of the first non-refined motion vector and the second non-refined motion vector, predicting motion information of a second block, the second block being a spatial neighbor of the first block. 
However, Chuang teaches using one or both of the first non-refined motion vector and the second non-refined motion vector, predicting motion information of a second block, the second block being a spatial neighbor of the first block (fig. 5, [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chuang with Lim for the benefit to improve the execution of decoder-side predictor refinement techniques. 
As per claim 2, Lim (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Lim teaches wherein refining of the first non-refined motion vector and the second non-refined motion vector is performed using decoder-side motion vector refinement (DMVR) ([0009], fig. 13).
As per claim 3, Lim (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Lim teaches wherein refining the first non-refined motion vector and the second non-refined motion vector comprising selecting the first refined motion vector and the second refined motion vector to substantially minimize an error ([0360-0361], “the encoder/decoder determines a motion vector indicating a reference sample position exhibiting a minimum distortion value respect to the corresponding target sample position, as a refined motion vector”).
claim 4 Lim (modified by Chuang) as a whole teaches everything as claimed above, see claim 3. I addition, Lim teaches wherein the error metric is a template cost ([0360-0361]).
As per claim 5, Lim (modified by Chuang) as a whole teaches everything as claimed above, see claim 3. IN addition, Lim teaches wherein the temple cost is a sum of absolute differences ([0360-0361]). 
As per claim 6, Lim (modified by Chuang) as a whole teaches everything as claimed above, see claim 3. Lim does not explicitly disclose wherein the error metric is an optical flow metric. 
However, Chuang teaches wherein the error metric is an optical flow metric ([0046]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chuang with Lim for the benefit to improve the execution of decoder-side predictor refinement techniques. 
As per claim 7, Lim (modified by Chuang) as a whole teaches everything as claimed above see claim 1. Lim does not explicitly disclose prediction motion information of a third block using at least one of the first refined motion vector and the second refined motion vector, wherein the third block and the first block are collocated in different pictures. 
However, Chuang teaches prediction motion information of a third block using at least one the first refined motion vector and the second refined motion vector, wherein the third block and the first block are collected blocks in different pictures (fig. 5 and [0053]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chuang with Lim for the benefit to improve the execution of decoder-side predictor refinement techniques. 
As per claim 8, Lim (modified by Chuang) as a whole teaches everything as claimed above, see claim 7. In addition, Lim teaches prediction motion information using advanced temporal motion vector prediction (ATMVP) ([0303]). Lim does not explicitly disclose prediction motion information of a third block. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chuang with Lim for the benefit of providing refinement techniques that improve the execution speed and efficiency of the refinement process. 
As per claim 9, Lim (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Lim teaches wherein predicting motion information of the second block comprises using spatial advance motion vector prediction (AMVP) ([0183], [0303], [0342]). 
As per claim 10, Lim (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Lim teaches wherein predicting motion information of the second block comprises using at least one of the first non-refined motion vector and the second non-refined motion vector as a spatial merge candidate ([0091], [01087], [0230-0232] and fig. 7-8).
As per claim 11, Lim (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Lim teaches wherein predicting the motion information of the second block comprises receiving at least one index identifying the first non-refined motion vector or the second non-refined motion vector ([0088], [0184], [0224], [0312]).
As per claim 13, Lim (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. In addition, Lim teaches generating an inter prediction of the second block using at least one of the first non-refined motion vector and the second non-refined motion vector.
However, the examiner notes that the limitation as highlighted above is notoriously well-known and expected in the art and would have been obvious to incorporate in Lim (modified by Chuang) for the benefit of providing improved image quality and efficient processing. 
As per claim 15, which is the corresponding video coding apparatus with the limitations of the method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
claim 16, which is the corresponding video coding apparatus with the limitations of the method as recited in claim 2, thus the rejection and analysis made for claim 2 also applies here.
As per claim 17, which is the corresponding video coding apparatus with the limitations of the method as recited in claim 3, thus the rejection and analysis made for claim 3 also applies here.
As per claim 18, which is the corresponding video coding apparatus with the limitations of the method as recited in claim 7, thus the rejection and analysis made for claim 7 also applies here.
As per claim 19, which is the corresponding video coding apparatus with the limitations of the method as recited in claim 10, thus the rejection and analysis made for claim 10 also applies here.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., (U.S. Pub. No. 2020/0280735 A1) in view of Chuang et al., (U.S. Pub. No. 2018/0041769 A1) and further in view of Chien et al., (U.S. Pub. No. 2014/0341297 A1).
As per claim 12, Lim (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. Lim does not explicitly disclose adding a motion vector difference to at least one of the first non-refined motion vector and the second non-refined motion vector to generate at least one reconstructed motion vector; and generating an inter prediction of the second block with the at least one reconstructed motion vector. 
However, Chien teaches adding a motion vector difference to at least one of the first non-refined motion vector and the second non-refined motion vector to generate at least one reconstructed motion vector ([0053]); and generating an inter prediction of the second block with the at least one reconstructed motion vector ([0065]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chien with Lim (modified by Chuang) for the . 

Claim 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al., (U.S. Pub. No. 2020/0280735 A1) in view of Chuang et al., (U.S. Pub. No. 2018/0041769 A1) and further in view of Lee et al., (U.S. Pub. No. 2019/0222837 A1).
As per claim 14, Lim (modified by Chuang) as a whole teaches everything as claimed above, see claim 1. Lim does not explicitly disclose determining a deblocking filter strength for the first block based at least in part on the first non-refined motion vector and the second non-refined motion vector. 
However, Chuang discloses determining deblocking for the first block based on at least in part on the first non-refined motion vector and the second non-refined motion vector ([0057-0058] and fig. 6-7). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chuang with Lim for the benefit of providing refinement techniques that improve the execution speed and efficiency of the refinement process. 
Lim (modified by Chuang) does not explicitly disclose determining deblocking filtering strength based on at least in part on the first motion vector and the second motion vector, as recited in claim 14. 
However, Lee teaches determining deblocking filtering strength based on at least in part on the first motion vector and the second motion vector ([0487]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee with Lim (modified by Chuang) to provide improved coding efficiency and image quality.
As per claim 20, which is the corresponding video coding apparatus with the limitations of the method as recited in claim 14, thus the rejection and analysis made for claim 14 also applies here.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/              Primary Examiner, Art Unit 2486